Title: Circular to Consuls and Vice-Consuls, 14 November 1792
From: Jefferson, Thomas
To: Consuls,Vice-Consuls



Sir
Philadelphia. Nov. 14. 1792.

Purposing to retire from my office at the close of our first constitutional period of four years, which takes place on the 3d. of March next, I am to beg the favor of you to direct your future public letters to ‘the Secretary of State for the U.S of America at Philadelphia’ by title and not by name, until that of my successor shall be known to you, to avoid the delay, risk and expence of their travelling post 200 leagues.

Th: Jefferson

